Title: Abigail Adams to John Adams, 9 February 1793
From: Adams, Abigail
To: Adams, John


my dearest Friend
Quincy Febry 9th 1792 [1793]
I received your kind favour of the 24th of Jan’ry together with the News papers. the writings of the American Mirabeau, if he is an American & those under the Signature of Cincinnatus are insolent indeed, and are in unison with a Number of papers Published in the Boston Chronical calld the crisis, Supposed to be written in Philadelphia and sent here for publication as I was told in Boston that there was a Club, who were in constant correspondence with the s——y of state those papers are leveld at the Government & particularly against Hamilton, who will however I hope stand his ground. a very viruelent peice has appeard in the same paper signd stephen Colona Threatning the Government with the vengence of a hundred thousand Men, if certain Characters formerly stiled Antifeaderal were not more notised & appointed to office this writer says that the constitution was addopted by means of Artifice cagoiling deception & he believes corruption I read the peice at the time it was publishd, but had no Idea that the Author could be our former P——h Friend. a very good answer followd it written; by mr davis, signd Publius with a Quotation as the introduction from the Play calld the Ladies of castile—





I received a Letter to day from our daughter dated Novbr the col children &c were all well. she writes that our minister complains loudly of expences that he had no Idea of them. mrs P—— complains of the impudence of trades people in that Country. they must be strangly alterd—for I never saw more civility in any country. Nay I have often been surprized at their confidence in strangers, but perhaps these people have been accustomed to slaves, and expect the same servility. mr M—— renders himself very obnoxtiuous in France by an active and officious Zeal in favour of the Aristocracy he has lately been obliged to keep close—for the Jacobines declare that if he was not an American with a commiss[ion] from Washington they would have had his Head upon a Pike long ago. they are astonishd that such a character should be sent them. short tis said is very voilent in Holland. Humphries is really going to marry a Lady of Ample fortune. his countrymen who have been in Lisbon speak highly of his polite attention to them, but complain that they are not noticed by others mrs smith had visited mrs Beach who was well and vastly pleasd with England— if there is any vessel going from Philadelphia pray write to mrs smith for she complains very much that she does not hear from her Friends. tis uncertain whether she returns in the Spring
I had a Letter to day from Charles he writes me that he had been sick with a fever which prevaild very much in NYork, but was quite recoverd. we have had a fortnight of Sad weather here one day very cold the next a warm rain and thaw. this has convinced me that I am still to suffer from my former complaint. I have been attackd with the old intermitting and am still strugling with it.
we have accomplishd drawing home the remainder of the Timber, & shaw has been employd with Faxon & two other hands whom I have hired in getting stuff from the ceadar swamp, in which they have found four or five pine Trees—old & fit for Boards these I have had cut & drawn to the saw mill we hope to get 2 thousand of Boards from them. we still have to cut and draw from the woods Trees for Jistes, but our snow comes & lies only a day or two, by which means we do not accomplish all we wish.
My affectionate Regards to all inquiring Friends tell Benson I do not know what he means by abusing me so, I was always for Equality as my Husband can witness. Love to Thomas, from your affectionate
Abigail Adams
 